Case: 20-30429     Document: 00515663688         Page: 1     Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 7, 2020
                                  No. 20-30429                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Paige Okpalobi,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:13-CR-101-7


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Paige Okpalobi, federal prisoner # 34000-034, moves to proceed in
   forma pauperis (IFP) on appeal from the denial of her motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). She also moves
   for appointment of counsel and has filed an appellate brief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30429       Document: 00515663688            Page: 2   Date Filed: 12/07/2020




                                      No. 20-30429


            We construe Okpalobi’s IFP motion as a challenge to the district
   court’s certification that her appeal was not taken in good faith. See 28
   U.S.C. § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into the good faith of the appeal “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citation omitted). We may determine the merits of the appeal “where
   the merits are so intertwined with the certification decision as to constitute
   the same issue.” Baugh, 117 F.3d at 202.
            Under § 3582(c)(1)(A)(i), a district court may reduce the defendant’s
   term of imprisonment, after considering the applicable 18 U.S.C. § 3553(a)
   factors, if the court finds that (1) “extraordinary and compelling reasons
   warrant such a reduction” and (2) “a reduction is consistent with applicable
   policy     statements     issued    by       the   Sentencing    Commission.”
   § 3582(c)(1)(A)(i).     The applicable policy statement of the Sentencing
   Commission is U.S.S.G. § 1B1.13, p.s. See United States v. Chambliss, 948
   F.3d 691, 693 (5th Cir. 2020).
            Okpalobi contends that an extraordinary and compelling reason exists
   for her compassionate release because her age and medical conditions place
   her at high risk in prison during the COVID-19 pandemic. She seeks to
   complete the remainder of her sentence in home confinement. Her Bureau
   of Prisons (BOP) facility is the satellite camp at FMC Lexington, which is
   adjacent to the main FMC Lexington facility.
            In denying Okpalobi’s motion for compassionate release, the district
   court determined that none of the circumstances listed in the commentary to
   § 1B1.13 applied to Okpalobi and that her motion’s allegations about the
   pandemic established only a general fear of COVID-19 that did not amount
   to an extraordinary and compelling reason warranting relief under




                                            2
Case: 20-30429      Document: 00515663688          Page: 3    Date Filed: 12/07/2020




                                    No. 20-30429


   § 3582(c)(1)(A)(i). The district court further determined that the § 3553(a)
   factors weighed heavily against granting § 3582(c)(1)(A)(i) relief.
          The district court recognized that Okpalobi’s health conditions were
   not trivial, but the court found that they did not place her on an “end of life”
   trajectory and were not serious medical conditions that substantially
   diminished her ability to provide self-care in prison. § 1B1.13, p.s., comment.
   (n.1(A)). With respect to the threat of COVID-19 to Okpalobi, the district
   court found that, at the time of its June 23, 2020 decision, the FMC
   Lexington satellite camp had no COVID-19 cases and that the risk of
   COVID-19 spreading to the satellite camp was being mitigated effectively by
   BOP countermeasures, such as policies concerning the isolation of inmates
   and the protection of staff through masks, self-monitoring, social distancing,
   and cleaning of work spaces.
          Okpalobi has not shown that the district court abused its discretion in
   finding that her existing health conditions and the threat of COVID-19 did
   not present an extraordinary and compelling reason warranting
   compassionate release. A district court abuses its discretion when it “bases
   its decision on an error of law or a clearly erroneous assessment of the
   evidence.” Chambliss, 948 F.3d at 693 (internal quotation marks and citation
   omitted). Okpalobi’s medical records support the district court’s findings
   about her health conditions. Additionally, her own assertions here establish
   that there were no COVID-19 cases at her facility before the district court’s
   decision, and she has not shown any instance of internal COVID-19 spread
   there. Her contentions about COVID-19’s effects on inmates at other
   facilities do not show that the threat of COVID-19 to her at the satellite camp
   was extraordinary or compelling.
          Furthermore, the district court did not abuse its discretion with regard
   to the § 3553(a) factors. Okpalobi pleaded guilty to conspiracy to commit




                                          3
Case: 20-30429      Document: 00515663688          Page: 4    Date Filed: 12/07/2020




                                    No. 20-30429


   health care fraud and conspiracy to falsify records in a federal investigation.
   The district court observed that she admitted in pleading guilty that she and
   co-conspirators used companies she owned or managed to submit fraudulent
   claims to Medicare totaling about $49,989,323. The district court “‘is in a
   superior position to find facts and judge their import under § 3553(a) in the
   individual case.’” Chambliss, 948 F.3d at 693 (quoting Gall v. United States,
   552 U.S. 38, 51 (2007)). Here, the district court did not abuse its discretion
   in finding that granting Okpalobi compassionate release only 38 months into
   her 162-month prison term would not reflect the seriousness of her offenses.
   See id.; § 3553(a)(2)(A).
          We GRANT Okpalobi’s IFP motion because her arguments for
   appeal are not frivolous and she qualifies financially. See § 1915(a)(1); Adkins
   v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948); Howard, 707
   F.2d at 220. However, we AFFIRM the district court’s decision because
   the denial of Okpalobi’s motion for compassionate release was not an abuse
   of discretion. See Chambliss, 948 F.3d at 693. Okpalobi’s motion to appoint
   counsel is DENIED because the interest of justice does not require the
   appointment of counsel here. See Schwander v. Blackburn, 750 F.2d 494, 502-
   03 (5th Cir. 1985); Fifth Circuit Plan Under the Criminal
   Justice Act, § 3(B).




                                          4